DETAILED ACTION
	Claims 1-25 are present for examination.
	Claims 1-3, 5-6, 11-14, 16-18 and 21-25 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, 12, 15-17, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0329491) in view of Huan et al. (US 2017/0229159).

With respect to claim 1, Chang et al. teaches receiving, via a first interface of a memory die, a first command to transfer data between a first bank of a bank cluster on the memory die and a different bank (see paragraphs 20 and 22; memory controller 202 supports migration of data between the heterogeneous memory devices within any one of the modules 204, 206, or 208. A "migrate data" command is included, and the memory controller issues this command to instruct one of the memory buffers to migrate data between memory devices within a module (i.e., migration command is sent and received); 
a host device that addresses a second bank of the bank cluster during an access period (see paragraph 28; memory controller access one or more other banks while migration is being performed); and
transferring, during the access period and based at least in part on the command, the data between the first bank and a buffer configured to store the data associated with the first bank as part of a data migration operation (see paragraphs 22 and 24-28; data to be demoted, can be read into the memory buffer in temporally-parallel operations. Similarly, the data to be promoted and the data to be demoted can be written from the memory buffer to their new locations in parallel. Also, because the migration of data does not consume any memory-channel bandwidth, other operations can be carried out at the same time by the memory controller. For example, during a migration operation the memory controller could access one or more other banks of any of the devices in the memory system).

However, Huen et al. receiving a first memory access (i.e., data transfer request) through one interface, and while the request is processing a second memory access may be received through a different interface (i.e., receiving, via a second interface of the memory different than the first interface, a second command) (see Figs. 3 and 4 and paragraph 44).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned increased device to increase device availability that is particularly desirable in reducing the overhead associated with certain operations, and leads to enhanced performance in servicing host requests (Huen, paragraph 30).

With respect to claim 11, Chang et al. teaches identifying, based at least in part on receiving the command, the buffer coupled with the bank cluster as part of the data migration operation, wherein transferring the data between the first bank of the bank cluster and the buffer is based at least in part on identifying the buffer (see paragraphs 22-27; data is stored in buffer).

With respect to claim 12, Chang et al. teaches identifying an address of the first bank of the bank cluster based at least in part on receiving the command to transfer the data, wherein transferring the data between the first bank of the bank cluster and the buffer is based at least in part on identifying the address of the first bank of the bank cluster (see paragraph 22; When the memory controller 202 issues a migrate command, it uses the slow device block address of the 
accessing the first bank of the bank cluster based at least in part on identifying the address of the first bank (see paragraphs 22 and 29; location in memory bank is determined and the determined location is accessed).

With respect to claim 15, Chang et al. teaches teaches the first bank comprises memory cells of a first type (see paragraph 11; DRAM bank); and 
the different bank comprises memory cells of a second type different than the first type (see paragraph 11, NVM banks).

With respect to claim 16, Chang et al. teaches wherein the bank cluster comprises a plurality of banks and a single bank of the plurality of banks is configured to be addressed by a host device during the access period, and wherein the second bank comprises the single bank (see paragraph 22 and 28; memory controller 202 issues a migrate command, it uses the slow device block address of the data to be promoted. The memory buffer calculates the address in the fast device of the data to be demoted).

With respect to claim 17, Chang et al. teaches receiving, via a first interface of a memory die, a first command configured to cause data to be transferred from a buffer storing the data to a first bank of a bank cluster on the memory die during a data migration operation (see paragraphs 20 and 22; memory controller 202 supports migration of data between the heterogeneous memory devices within any one of the modules 204, 206, or 208. A "migrate data" command is included, 
a host device that addresses a second bank of the bank cluster during an access period (see paragraph 28; memory controller access one or more other banks while migration is being performed);and 
storing the data in the first bank of the bank cluster during the access period that the host device addresses the second bank of the bank cluster based at least in part on receiving the first command and receiving the second command that addresses the second bank (see paragraphs 22 and 24-28; data to be demoted, can be read into the memory buffer in temporally-parallel operations. Similarly, the data to be promoted and the data to be demoted can be written from the memory buffer to their new locations in parallel. Also, because the migration of data does not consume any memory-channel bandwidth, other operations can be carried out at the same time by the memory controller. For example, during a migration operation the memory controller could access one or more other banks of any of the devices in the memory system).
Chang et al. does not teach receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period.
However, Huen et al. receiving a first memory access (i.e., data transfer request) through one interface, and while the request is processing a second memory access may be received through a different interface (i.e., receiving, via a second interface of the memory different than the first interface, a second command) (see Figs. 3 and 4 and paragraph 44).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the 

With respect to claim 21, Chang et al. teaches receiving, via a first interface of a memory die, a first command configured to cause data to be transferred from a first bank of a bank cluster on the memory die to a buffer configured to store the data during a data migration operation (see paragraphs 20 and 22; memory controller 202 supports migration of data between the heterogeneous memory devices within any one of the modules 204, 206, or 208. A "migrate data" command is included, and the memory controller issues this command to instruct one of the memory buffers to migrate data between memory devices within a module (i.e., migration command is sent and received); 
a host device that addresses a second bank of the bank cluster during an access period (see paragraph 28; memory controller access one or more other banks while migration is being performed);and 
storing the data from the first bank of the bank cluster in the buffer  during the access period that the host device addresses the second bank of the bank cluster based at least in part on receiving the first command and receiving the second command that addresses the second bank (see paragraphs 22 and 24-28; data to be demoted, can be read into the memory buffer in temporally-parallel operations. Similarly, the data to be promoted and the data to be demoted can be written from the memory buffer to their new locations in parallel. Also, because the migration of data does not consume any memory-channel bandwidth, other operations can be carried out at the same time 
Chang et al. does not teach receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period.
However, Huen et al. receiving a first memory access (i.e., data transfer request) through one interface, and while the request is processing a second memory access may be received through a different interface (i.e., receiving, via a second interface of the memory different than the first interface, a second command) (see Figs. 3 and 4 and paragraph 44).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned increased device to increase device availability that is particularly desirable in reducing the overhead associated with certain operations, and leads to enhanced performance in servicing host requests (Huen, paragraph 30)

With respect to claim 25, Chang et al. teaches a bank cluster comprising a first bank and a second bank (see Fig. 1 and paragraph 11; banks 108-118);
a buffer coupled with the bank cluster and configured to store data associated with the first bank as part of a data migration operation (see Fig. 1 and paragraph 10; memory buffer ); and 
a controller coupled with the buffer (see paragraphs 14 and 19; controller) and operable to:
receive, via a first interface of the apparatus, a first command to transfer the data between the first bank and a different bank (see paragraphs 20 and 22; memory controller 202 supports migration of data between the heterogeneous memory devices within any one of the modules 204, 
a host device that addresses a second bank during an access period (see paragraph 28; memory controller access one or more other banks while migration is being performed); and
transfer the data between the first bank and the buffer during the access period that the host device addresses the second bank based at least in part on the first command (see paragraphs 22 and 24-28; data to be demoted, can be read into the memory buffer in temporally-parallel operations. Similarly, the data to be promoted and the data to be demoted can be written from the memory buffer to their new locations in parallel. Also, because the migration of data does not consume any memory-channel bandwidth, other operations can be carried out at the same time by the memory controller. For example, during a migration operation the memory controller could access one or more other banks of any of the devices in the memory system).
Chang et al. does not teach receiving, via a second interface of the memory die different than the first interface, a second command from a host device that addresses a second bank of the bank cluster during an access period.
However, Huen et al. receiving a first memory access (i.e., data transfer request) through one interface, and while the request is processing a second memory access may be received through a different interface (i.e., receiving, via a second interface of the memory different than the first interface, a second command) (see Figs. 3 and 4 and paragraph 44).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Chang et al. to include the above mentioned increased device to increase .


Claims 14, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0329491) in view of Mergard (US 5,995,051).
With respect to claim 14, Chang et al. teaches determining that the host device addresses the second bank of the bank cluster based at least in part on receiving the second command (see paragraph 28; memory controller access one or more other banks (i.e., second command received) while migration is being performed).
Chang et al. does not teach issuing a first column command for a subset of the first bank of the bank cluster based at least in part on determining that the host device addresses the second bank of the bank cluster, wherein a second column command is issued for a subset of the second bank when the second bank of the bank cluster is addressed, wherein transferring the data between the first bank of the bank cluster and the buffer is based at least in part on issuing the first column command.
However, Mergard teaches wherein each column address strobe signal is attributed to an 8-bit byte, and more specifically, to whether the lower byte or upper byte should be selected. Also, there exists different column address strobe signals associated with the lower memory banks, i.e., LCAS separate from the upper memory banks. Therefore, each column address strobe signal selects a particular byte of the selected upper or lower memory bank (see column 10, lines 54-65). Mergard also teaches wherein said lower and upper memory bank control signals include memory address signals, a memory write enable signal, and column address strobe (CAS) signals (see claim 11).


With respect to claim 18, Chang et al. does not teach receiving the data from a controller using a data channel of the first interface in response to receiving the frst command, wherein storing the data in the first bank is based at least in part on receiving the data.
However, Mergard teaches transferring the data using a data channel of an interface to a controller based at least in part on storing the data in the buffer (see column 6, lines 50-62; data paths manipulated by data steering logic to steer data)
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overflow errors from occurring (see Mergard, column 7, lines 35-45).

With respect to claim 24, Chang et al. does not teach transferring the data to a controller using a data channel of the first interface based at least in part on storing the data in the buffer, the first interface configured to facilitate communications between the buffer and the controller.
However, Mergard teaches transferring the data using a data channel of an interface to a controller based at least in part on storing the data in the buffer (see column 6, lines 50-62; data paths manipulated by data steering logic to steer data)
.

Claims 5, 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0329491) in view of Lee (US 2018/0005670)
With respect to claim 5, Chang et al. does not teach transmitting, based at least in part on receiving the first command to transfer the data, a status of the buffer that indicates the buffer is available to store the data; and storing the data in the buffer based at least in part on transmitting the status, wherein the data is transferred between the buffer and the first bank of the bank cluster based at least in part on storing the data in the buffer and receiving the first command to transfer the data.
However, Lee teaches transmitting, based at least in part on receiving the command to transfer the data, a status of the buffer that indicates the buffer is available to store the data (see paragraphs 34 and 35; host requests and receives buffer credit, wherein buffer credit indicates if there is room on the buffer to accept more data); and storing the data in the buffer based at least in part on transmitting the status, wherein the data is transferred between the buffer and the first bank of the bank cluster based at least in part on storing the data in the buffer and receiving the command to transfer the data (see paragraphs 34-36; host CPU may then continue to send the next write command with NV address, if the hybrid controller buffer has enough buffer credit. Buffer credit is low when the buffers are nearly full. In some embodiments, the hybrid controller still has room 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overwriting the memory (see Lee, paragraphs 35-36).

With respect to claim 8, Chang et al. does not teach transmitting, based at least in part on transferring the data between the first bank of the bank cluster and the buffer, an indication that the transfer of the data between the first bank of the bank cluster and the buffer is complete.
However, Lee et al. teaches transmitting, based at least in part on transferring the data between the first bank of the bank cluster and the buffer, an indication that the transfer of the data between the first bank of the bank cluster and the buffer is complete (see Fig. 8A and paragraph 44; hybrid controller sets up the associated NVMe write completion registers after each 4 KB DMA write transfer completes to inform the host).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overwriting the memory (see Lee, paragraphs 35-36).

With respect to claim 9, Chang et al. does not teach wherein the indication indicates that the data is transferred from the buffer and is stored in the first bank of the bank cluster as part of the data migration operation.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overwriting the memory (see Lee, paragraphs 35-36).

With respect to claim 10, Chang et al. does not teach wherein the indication indicates that the data is transferred from the first bank of the bank cluster to the buffer as part of the data migration operation.
However, Lee et al. teaches wherein the indication indicates that the data is transferred from the buffer and is stored in the first bank of the bank cluster as part of the data migration operation.(see Fig. 8A and paragraph 44; DMA transfers may use two reads from the source buffer in DRAM die followed by writes die… controller sets up the associated NVMe write completion registers after each 4 KB DMA write transfer completes to inform the host).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overwriting the memory (see Lee, paragraphs 35-36).

claim 20, Chang et al. does not teach transmitting an indication that the data is stored in the first bank of the bank cluster based at least in part on storing the data in the first bank of the bank cluster.
However, Lee et al. teaches wherein the indication indicates that the data is transferred from the buffer and is stored in the first bank of the bank cluster as part of the data migration operation.(see Fig. 8A and paragraph 44; DMA transfers may use two reads from the source buffer in DRAM die followed by writes die… controller sets up the associated NVMe write completion registers after each 4 KB DMA write transfer completes to inform the host).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overwriting the memory (see Lee, paragraphs 35-36).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0329491) and Lee et al. (US 2018/0005670) as applied to claims 1 and 5 above, and further in view of Mergard (US5,996,051).
With respect to claim 6, Chang et al. and Lee et al. do not explicitly teach transferring the data using a data channel of the first interface to a controller based at least in part on storing the data in the buffer, wherein the first interface is to a controller.
However, Mergard teaches transferring the data using a data channel of the first interface to a controller based at least in part on storing the data in the buffer (see column 6, lines 50-62; data paths manipulated by data steering logic to steer data), wherein the first interface is to a controller (see column 6, lines 39-45).


With respect to claim 7, Chang et al. and Lee et al. do not teach setting the status of the buffer to indicate that the buffer comprises the data, or is ready to transfer the data to a controller, or both based at least in part on storing the data in the buffer.
However, Mergard teaches setting the status of the buffer to indicate that the buffer comprises the data, or is ready to transfer the data to a controller, or both based at least in part on storing the data in the buffer  (see column 7, lines 5-10 and 35-45; Serial communication subsystem 50 is coupled to provide receive data to the receive FIFO 46. The receive FIFO 46 in turn provides data to steering logic 40… A second state also exists which indicates no request for use of that bus. The second state may be present if, for example, CPU 22 is retrieving data from cache system 24 rather than from DRAM array 34. Also coupled to system bus 28 are various buffers used within the communication data path).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned to prevent overflow errors from occurring (see Mergard, column 7, lines 35-45).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0329491) in view of Naven et al. (US 2002/0105853)
claim 13, Chang et al. teaches teaches determining that the host device addresses the second bank of the bank cluster based at least in part on receiving the second command (see paragraph 28; memory controller access one or more other banks (i.e., second command received) while migration is being performed).
Chang et al. does not teach activating a subset of the first bank of the bank cluster based at least in part on determining that the host device addresses the second bank of the bank cluster, wherein a subset of the second bank is activated when the second bank of the bank cluster is addressed, wherein transferring the data between the first bank of the bank cluster and the buffer is based at least in part on activating the subset of the first bank.
However, Naven teaches activating a subset of the first bank of the bank cluster based at least in part on determining that the host device addresses the second bank of the bank cluster, wherein a subset of the second bank is activated when the second bank of the bank cluster is addressed, wherein transferring the data between the first bank of the bank cluster and the buffer is based at least in part on activating the subset of the first bank (see paragraphs 11, 46 and 83-85; wherein to access (read or write) an item of information within a page, the bank containing the page must-be in a defined state, i.e. the bank must have been precharged, and the page must have been activated).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chang et al. to include the above mentioned so that the device will be  ready to process a read/write command (see Naven, paragraph 83).


Allowable Subject Matter
Claims 2-4, 19, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 5-18, 20-21, 24 and 25 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139